1                                                                          FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
2
                                                                  Oct 10, 2019
3                      UNITED STATES DISTRICT COURT SEAN F. M AVOY, CLERK     C

                      EASTERN DISTRICT OF WASHINGTON
4
     LEVEL UP LLC,                             No. 4:19-cv-05213-SMJ
5
                             Plaintiff,        ORDER DISMISSING CASE
6
                v.
7
     LEVEL UP BARCADE INC.,
8
                             Defendant.
9

10        On September 20, 2019, Plaintiff Level Up LLC filed a notice of voluntary

11   dismissal, ECF No. 13. Defendant Level Up Barcade Inc. has served neither an

12   answer nor a summary judgment motion. Consistent with Plaintiff’s notice and

13   Federal Rule of Civil Procedure 41(a)(1)(A)(i), IT IS HEREBY ORDERED:

14        1.    Plaintiff’s Notice of Settlement and Voluntary Dismissal Without

15              Prejudice Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), ECF No. 13, is

16              ACKNOWLEDGED.

17        2.    All claims are DISMISSED WITHOUT PREJUDICE, with all

18              parties to bear their own costs and attorneys’ fees.

19        3.    All pending motions are DENIED AS MOOT.

20        4.    All hearings and other deadlines are STRICKEN.




     ORDER DISMISSING CASE - 1
1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 10th day of October 2019.

5                       _________________________
                        SALVADOR MENDOZA, JR.
6                       United States District Judge

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
